DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Response to Amendment

3.	Amendments filed on 07/15/2021 and 08/17/2021 has been entered. Claims 5 and 8 have been cancelled. Claim 14 is newly added. Claims 1-4, 6-7 and 9-14 are now pending in the application.

Response to Arguments

4.	Applicant’s arguments filed on 08/17/2021 are considered and acknowledged but are moot in view of the new grounds of rejection.
The comments to reproduced fig. 4 in the REMARKS are extremely blurry and difficult to read.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6-7 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misawa et al. (US 2005/0285963) hereinafter Misawa in view of Koyama et al. (US 2002/0136853) hereinafter Koyama and in view of Jacobson et al. 
US 2010/0315399 (hereinafter Jacobson).
Regarding Claim 1: Misawa discloses a display unit (4, Fig. 1) comprising: a flexible display panel (19) that includes an organic light emitting element (LED); at least one bending control member (21a, 70a) that comprises a core ([0125], 0159]), and the at least one bending control member is configured to control a deformation direction of the flexible display panel (19) to a determined direction; an exterior member configured to contain the flexible display panel (19), wherein the exterior member includes a transparent region (a transparent material (20, Fig. 4; [0121] and a non-transparent frame member (portion of the nontransparent bezel 21, Fig. 4; [0125] shown in fig. 4 reproduced below), the transparent region covers the flexible display panel (19) in a visible manner, and the non-transparent frame member (shown in fig. 4 below) is between the transparent region (20) and the at least one bending control member (21a) along a first direction. Misawa is silent with respect to:

2) a detection member configured to detect a bend degree of the display panel.
Koyama discloses the at least one bending member (20) comprises a core (11), a first layer (15 at bottom), and a second layer (15 at top), the core is laminated between the first layer and the second layer [0008].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the flexible display of Misawa to include the at least one bending control member comprises a core, a first layer, and a second layer, the core is laminated between the first layer and the second layer, as taught by Koyama, to provide laminated film with moderate surface hardness and flexibility, as taught by Koyama (Abstract).
Jacobson teaches of a flexible electronic device including a display (100, Fig. 1) [0031], wherein the display includes strain gauges (220) that warn a user not to further bend the flexible electronic device when a predetermined amount of stress is applied, either by an audible warning or a visual mechanism [0051].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the flexible display of Misawa and Koyama to include detection circuitry configured to issue a warning based on a bending diameter of the flexible display panel that reaches a bending threshold value, as taught by Jacobson, the prevent the user from unintentionally breaking the flexible display.




    PNG
    media_image1.png
    717
    821
    media_image1.png
    Greyscale


Regarding Claim 2, modified Misawa teaches wherein the detection member is further configured to detect a bend position of the flexible display panel (paragraph 51 of Jacobson; strain gauges (220) would detect the bend position and bend radius when the predetermined threshold values are met).

Regarding Claim 3, modified Misawa teaches wherein the detection member is further configured to determine that a bending diameter of the flexible display panel reaches a bending threshold value (paragraph 51 of Jacobson; strain gauges would detect the bend position and bend radius when the predetermined threshold values are met).

Regarding Claim 4, modified Misawa teaches wherein the detection member is further configured to issue a warning based on the determination that the bending diameter of the flexible display panel reaches the bending threshold value (paragraph 51 of Jacobson).  

Regarding Claim 6, modified Misawa teaches wherein the transparent region includes a resin film (polymer resin) [0174].

Regarding Claim 7, modified Misawa teaches wherein the non-transparent frame member [0125] non-transparent bezel) surrounds the transparent region (20, Fig. 4 and figure above).
 
Regarding Claim 9, modified Misawa teaches wherein the at least one bending control member is configured to maintain the flexible display panel in a fixed bending state along the first direction (21a, Fig. 4 & 5; see also Fig. 25 & 26; paragraph 125 & 126; alloy wire support member of the bending control member is equivalent to Applicant’s support members for the bending control member 12a & 12b in Fig. 1 of Applicant’s drawings).

Regarding Claim 10, modified Misawa teaches wherein the at least one bending control member is further configured to maintain the flexible display panel in a flat state along a second direction perpendicular to the first direction (21a, Fig. 4; see also Fig. 25 & 26; paragraph 125; alloy wire maintains flatness of the display in a second direction perpendicular to the rolled direction).

Regarding Claim 11, modified Misawa teaches wherein the at least one bending control member is further configured to maintain the flexible display panel in an arbitrary bending state along the first direction (Fig. 5; paragraph 125 & 126; see also Fig. 13 & 14; shape memory alloy wire in cooperation with the latch maintains the screen in an arbitrary bending state along the first direction).

Regarding Claim 12, modified Misawa teaches wherein the at least one bending control member (72) is on an entire back surface of the flexible display panel (19, 
Fig. 20; [0160]).

Regarding Claim 13, modified Misawa teaches wherein a material of the core (11, Koyama) is different from a material of each of the first layer (15 at bottom) and the second layer (15 at top) [0008], [0033].

Allowable Subject Matter

6.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848